Citation Nr: 1638787	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and, if so, whether the claim may be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and, if so, whether the claim may be granted.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The Veteran submitted additional evidence and waived on the record consideration in the first instance by the RO.

It is noted that, regardless of the RO's determination, the Board must determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for left shoulder disability was denied in a November 2005 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  The claim for service connection for low back disability was denied in a November 2005 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to reopen the claim.

3.  The claim for service connection for hypertension was denied in a November 2005 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to reopen the claim.

4.  A chronic left shoulder disability is attributable to service.

5.  Hypertension had its onset in service.

6.  A headache disability had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for left shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Because the claims discussed below are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

II.  Previously Denied Claims - Petition to Reopen

In July 2005, VA received an original application (VA Form 526) for VA compensation for left shoulder strain, low back strain, and hypertension.  The Veteran reported onset of a left shoulder disability in January 1987, onset of low back strain in June 1988, and onset of hypertension in December 1987.  A 2005 rating decision denied the claims based on review of the STRs and VA Form 21-526.  The left shoulder claim was denied because, although STRs showed treatment for left shoulder pain in January 1987, a chronic disability was not shown during service.  The low back claim was denied because there was no evidence of any chronic back disability in service or at present.  The claim for hypertension was denied because there was no medical evidence showing a diagnosis for hypertension to include within one year of service discharge.

The RO notified the Veteran of that decision in a November 2005 letter.  VA received no correspondence or evidence from the Veteran in the one year period following notice of the adverse decision.

In May 2008, VA received a claim for service connection for left shoulder disorder, low back disorder, hypertension, and headaches secondary to hypertension.   

Evidence submitted in support of the claims included duplicate copies of STRs; VA treatment records variously dated showing uncontrolled hypertension, shoulder sprain, low back pain, and headaches; private treatment record dated in March 2003 showing history of and assessment for hypertension (Dr. CIG); private emergency room records dated from 2001 to 2002 showing complaints and findings for high blood pressure and occasional headaches; private treatment records dated from 2001 to 2002 (Dr. KP) showing hypertension and stress/tension headaches; VA Form 9 dated in July 2002, April 2011, and October 2015; a buddy statement dated in August 2010 noting that the Veteran had severe headaches in service, and she knew that the Veteran had had headaches associated with her hypertension found in service, and that the Veteran had been taking antihypertensive medications for years; April 2012 VA examination report; August 2012 VA examinations and medical opinions; VA Form 21-0960A-1 Disability Questionnaire dated in July 2015; and sworn testimony from an April 2016 hearing.




Legal Criteria and Analysis

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, having carefully reviewed the evidence of record, the Board finds that new and material evidence has been submitted to reopen the previously denied claims.  The left shoulder and low back claims were denied because evidence of chronic disability had not been presented, and hypertension was denied because evidence of a current disability has not been presented.  The recent evidentiary submissions demonstrate current left shoulder and low back disabilities along with hypertension.  The Board finds that the medical evidence showing these disabilities constitutes new and material evidence.  In this regard, the evidence is not cumulative or redundant of the evidence previously of record; cures a prior evidentiary defect; and is sufficient to raise a reasonable possibility of substantiating the claims.  The threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the petition to reopen the claims is granted.

II.  Service Connection

The Veteran seeks service connection for a left shoulder disability, hypertension, and headaches.  The Veteran testified in April 2016 that she injured her left shoulder during basic training in service, had treatment in service, and ongoing left shoulder problems since that in-service injury.  She further testified that she had onset of hypertension and headaches in service, and continuing symptoms after service.  She noted that private treatment records dated soon after service discharge had been destroyed by the provider as they were more than 10 years old at the time copies were requested.  The Veteran reported that she has left shoulder impingement.  Regarding hypertension, she noted that she had preclampsia during a pregnancy in service.  She reported hypertension and headaches since preclampsia in service and following her pregnancy.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis and hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Analysis

Having carefully reviewed the evidence of record, the Board finds that service connection is warranted for left shoulder tendonitis with impingement, hypertension, and headaches.

STRs reflect that the Veteran presented for left shoulder pain in 1987.  The Veteran reported and testified that she had left shoulder symptoms since injuring her shoulder in service.  The Veteran is competent to report her symptoms and is credible.  See Layno, supra.  VA treatment records dated since 2008 reflect left shoulder tendonitis and impingement pain syndrome.  During treatment in February 2008, the Veteran reported left shoulder pain since her days in the military on active duty.  

The Board finds that the lay and medical evidence in this matter is highly probative of the onset of left shoulder disorder in service.  The record establishes that the Veteran had onset of symptoms in service and continuity of symptoms since service.  Therefore, the weight of the evidence supports the claim for service connection for tendonitis with impingement.  The Board acknowledges the unfavorable VA medical opinion dated in August 2012; however, the Board finds that this opinion has diminished probative value as it does not address the Veteran's history on ongoing left shoulder symptoms since her injury in service in the rationale supporting that opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

With regard to hypertension, STRs reflect elevated blood pressure readings, but no diagnosis for hypertension.  These records show a diagnosis for preclampsia.  The Veteran reported and testified that she sought treatment soon after service separation but the records have not been maintained by the private provider.  The Veteran is competent and credible with regard to report her post service treatment for hypertension.  See Layno, supra.  VA treatment records dated since 2002 reflect that the Veteran had been diagnosed with hypertension and sought medication for control.  The record shows ongoing treatment and management of chronic hypertension.  Report of VA examination dated April 2012 confirmed the diagnosis for hypertension.  

A VA medical provider stated in a January 2016 letter that the Veteran was a "long time patient at this clinic" and she had hypertension that "most likely" had its onset during her military service.  The physician reasoned that hypertension developed during the Veteran's military career during childbirth and was diagnosed as preeclampsia.  However, she continued to be followed for years in the private sector with treatment by anti-hypertensive medication until she began treatment with VA in 2002.  The Board finds that the Veteran's April 2016 sworn testimony, VA treatment records dated since 2002, and the January 2016 favorable medial opinion are highly probative and support the Veteran's claim for benefits.  To the extent that the April 2012 VA examination reflects that hypertension is not related to service, the Board finds that this medical opinion has little probative value as a complete medical rationale is not provided.  Accordingly, the weight of the evidence supports entitlement to service connection for hypertension.

Lastly, in regards to the headache claim, STRs show that the Veteran presented for headache complaints diagnosed as tension headaches.  The Veteran testified that she has had headache symptoms since service.  She is competent to report her symptoms and credible.  See Layno, supra.  Her report of in-service headache problems is corroborated in an August 2010 buddy statement and post service medical treatment.  A private emergency room (ER) record dated September 2001 reflects persistent chronic headaches.  Private treatment records dated October 2001 reflects that the Veteran presented for evaluation of headaches, assessed as stress/tension headache.  A private treatment note dated March 2003 shows that the Veteran presented for headaches, assessed as tension headaches.  A private treatment note dated October 2004 reflects past medical history for headaches.  VA treatment records reflect that the Veteran reported in February 2008 a history of migraines since 1987 "brought on by stress or BP [blood pressure], and relieved by sleep."  A May 2008 VA treatment note shows an assessment for tension headaches.  

Report of VA examination dated in August 2012 shows a diagnosis for tension headaches and that headaches "at least as likely as not" had their onset in service, noting that the Veteran was seen in November 1987 for treatment of headaches.  The Board finds that the lay and medical evidence in this matter is highly probative of the onset of headache symptoms in service.  The record shows headaches in service, headache symptoms since service, and a favorable nexus medical opinion.  Therefore, the weight of the evidence supports the claim for service connection for headaches.

As discussed above, the claims for service connection for left shoulder tendonitis with impingement, hypertension, and headaches are granted.


ORDER

The claim for entitlement to service connection for a left shoulder disability (tendonitis with impingement) is reopened and granted.

The claim for entitlement to service connection for hypertension is reopened and granted.

Service connection for headaches is granted.

As new and material evidence has been presented, the claim to reopen the matter of entitlement to service connection for a low back disability is granted.


REMAND

The Veteran testified that she injured her low back in service when lifting a box in roughly 1988.  Hearing Transcript at 23.  A VA examination has not been conducted.  Given the history of in-service injury and the medical findings for current low back disorder, the Board believes that a VA examination is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all treatment providers for her back since service discharge and obtain all treatment records not currently associated with the record.

2.  Thereafter, the Veteran should be scheduled for a VA examination to ascertain whether any disability of the low back is related to service.  The examiner should obtain a detailed medical history.  The examiner review the claims file and note the review in the report of examination.  

The examiner should opine as to whether any low back disability shown during this appeal since 2008 is as likely as not (50 percent or greater probability) etiologically related to service.  

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


